 



EXHIBIT 10.3
EMPLOYMENT RETENTION AGREEMENT
     THIS EMPLOYMENT RETENTION AGREEMENT (this “Agreement”), is entered into
between LESCO, Inc., an Ohio corporation (the “Company”), and BRUCE K. THORN
(“Employee”), in accordance with the LESCO, Inc. Employment Retention Plan (the
“Plan”), and is made this 19th day of February, 2007.

1.   INTRODUCTION

     The Company established the Plan for the purpose of providing certain of
its employees with incentives to continue employment with the Company on an
objective and impartial basis in the event of the Company’s Change in Control.
The Employee desires to continue in the Company’s employment in accordance with
the terms and conditions set forth in the Plan, a copy of which is attached
hereto as Exhibit A and is incorporated herein by reference. In the event any
Plan term or condition conflicts with any term or condition of the Agreement,
the Plan’s term or condition shall, at all times, control. All terms capitalized
throughout the Agreement shall have the meaning set forth in the Plan, unless
otherwise specifically provided for herein.
     The Company and Employee (the “Parties”) now enter into this Agreement to
establish their rights and obligations under the Plan, and, to the extent not
expressly set forth in the Plan, to provide for certain additional rights and
responsibilities of the Parties. In consideration of the Parties’ mutual
promises and obligations contained herein and as further established under the
Plan, the Parties, intending to be legally bound, hereby agree to the terms and
conditions set forth below or provided for within the Plan.

2.   TERM OF AGREEMENT

     The Term of the Agreement shall be the period commencing on the Effective
Date and ending on the date that is the earlier of the Employee’s Separation
from Service or the first anniversary of the Effective Date.

3.   CHANGE IN CONTROL PERIOD

     Change in Control Period shall mean the period commencing with the
Effective Date and ending on the second (2nd) anniversary of such Effective
Date.

4.   SEVERANCE PAYMENTS

  (a)   Upon the occurrence of a Triggering Event, Company shall pay to Employee
the amounts set forth below, which shall be payable in one lump sum payment
within thirty (30) days of the Triggering Event, unless otherwise specifically
provided for in the Plan or the subsections below:

  (i)   all amounts specifically set forth in Article II of the Plan; and

 



--------------------------------------------------------------------------------



 



  (ii)   an amount equal to the product of two (2) times the Employee’s Annual
Base Salary; and     (iii)   an amount equal to the maximum yearly contribution
the Company could make to the Employee’s account in the LESCO, Inc. Salary
Savings Plan and Trust, or any successor qualified defined contribution
retirement plan, based on the amount contributed to such retirement plan by the
Employee during the year of the Triggering Event; and     (iv)   to the extent
not theretofore paid or provided, the Company shall timely pay or provide to the
Executive any other amounts or benefits required to be paid or provided or which
the Executive is eligible to receive under any plan, program, policy or practice
or contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

  (b)   Notwithstanding anything to the contrary in the Plan or the Agreement,
if any portion of the compensation or benefits payable to or on behalf of the
Employee under the Plan, or under any other agreement with, or plan of, the
Company (in the aggregate “Total Payments”) would constitute an “excess
parachute payment” under Code Section 280G, then the payments to be made to the
Employee under the Plan shall be reduced such that the value of the aggregate
Total Payments that Employee is entitled to receive shall be one dollar ($1)
less than the maximum amount that Employee may receive without becoming subject
to the tax imposed by Code Section 4999, or which the Company may pay without
loss of deduction under Code Section 280G. The calculation of such potential
excise tax liability, as well as the method in which the compensation reduction
is applied, shall be conducted and determined by the Company’s independent
accountants whose determinations shall be binding on the Parties.

5.   AMENDMENT, MODIFICATION, AND TERMINATION

     No term or provision of this Agreement may be changed, waived, amended,
modified, or terminated, except by written instrument. Notwithstanding the
foregoing, the Company reserves the right to unilaterally amend, modify, or
terminate this Agreement in any manner that the Company deems advisable in order
to ensure this Agreement’s and the Plan’s continued compliance with the
provisions of Code Section 409A; provided, however, that no such action shall
materially reduce the value of the benefits provided to the Employee hereunder.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, as conclusive evidence of the adoption of the Agreement
and as acknowledgement of the Company’s and the Employee’s agreement and consent
to be bound by the terms of the Plan, the parties have hereunto set their hands
as of the date and year first above written.

                      EMPLOYEE       LESCO, INC.    
 
                    /s/ Bruce K. Thorn       By   /s/ Jeffrey L. Rutherford    
                  Bruce K. Thorn           Its Chief Executive Officer    
 
                    Chief Operating Officer                                  
Title                

3